Title: From George Washington to Major General Israel Putnam, 27 November 1778
From: Washington, George
To: Putnam, Israel


  
    [Headquarters, Fredericksburg, N.Y., 27 Nov. 1778]
  
You are appointed to the command of the Brigades of Poor, Parsons and Huntingdon which are to be quartered this Winter at Danbury.
You will keep a succession of small Parties down towards the enemy’s lines mostly towards the Sound as Genl Mcdougall will guard the North River to watch their motions—prevent small parties from penetrating too great a distance into the Country—and to gain any intelligence which may be collected: But the Officers are to be charged in the most express manner not to meddle with or bring off any Cattle, or Horses, unless they should be found driving into the Enemys lines; or in eminent danger of being taken by them; in either of which cases they may be brought off but are not to be considered as the private property of the Party; but delivered to the Commissary and Quarter Master for the use of the Public who are to pay the owners when brought off to prevent their falling into the hands of the enemy nor are they to take any other kind of property from any persons under pretence of its belonging to Tories.
You are not on any account to suffer persons Inhabitants of the United States to go within the enemy’s lines without they produce a written licence from the Governor or Civil Authority of the State to which they belong agreeably to a mode pointed out by Congress.
As many inconveniencies arise from Flags of Truce being sent from a variety of Quarters, you are desired, if applications are made to you on that subject, to refer them to  me unless such application is made by the Governor, or the Executive power of the State in which you are—in that case the request is to be complied with in the first Instance.
  No small parties are by any means to be permitted to go upon Long Island. The most shameful abuses have been committed and injurious consequences arisen from such parties, who make no discrimination between the inhabitants many of whom, altho’ obliged to remain there, are well affected to our Cause—Should there be any necessity of sending particular Officers over for intelligence you must make choice of such as you can be responsable for, that the end may 
    
    
    
    be answered. Nevertheless should the enemy, by advancing a party upon the Island to any considerable distance from the main Body, put themselves in such a situation as to afford a prospect of making a stroke at them with success, I would not mean by the foregoing to prevent such an enterprize from taking place. Even in that case, the Officer commanding should be charged to attend to his military object solely, and not, by suffering his Men to run up and down after plunder, lose any advantage which he might have gained.
If the Enemy make a demonstration of acting upon the North River and you shd receive information thereof from General Mcdougall; A Brigade of the troops at Danbury are to proceed immediately towards the posts in the Highlands & another held in readiness to follow, or act otherwise as circumstances may require[.] They may probably at the same time make a move as if towards Danbury: but it will in my opinion be only to create a diversion in favor of their real design upon the Highlands, the loss of which would be of the utmost consequence to the United States while Danbury is no more an object than Bedford or any other little Village.
As the good order and discipline of the Troops during the Winter will depend upon a proper number of Officers being constantly in Quarters with the Men, you will, in granting Furloughs endeavour to observe the following Regulations as near as possible.
No Regiment to be without two Feild Officers at one time but in extraordinary Cases.
No Company to be without two Commissioned Officers at a time but in like Cases.
No Regiment to have more than twenty Men upon Furlough at a time—that number to be proportioned among the Companies.
When the Weather will permit, you are to see that the Brigade Inspectors attend to the Maneuvre and discipline of their respective Brigades upon the plan introduced the last Campaign.
You are to take every measure to prevent and severely punish marauding or any insult to the persons or destruction of the property of the inhabitants by the Soldiery. Particular attention is to be paid to keeping a stock of Fire Wood which will take off every pretence for consuming Fences or out Houses. As soon as the Brigades have fixed upon their Ground for hutting and have drawn the timber necessary for building the Quarter Master is to be directed to send away as many draught and other Horses as can possibly be spared. They are to be sent to such places as are out of the communication between the North River and Boston, that they may not consume the forage necessary for the teams transporting provision and Stores.
  
  
  
  Monthly Returns are to be made regularly to the Adjutant Genl. Given &c. 27 Novemr 1778.
